Per Curiam.
Plaintiffs brought this action to enjoin the erection of an elevator by defendant Burlington Elevator Company, and certain other industrial buildings by defendant Omaha Flour Mills. It -is alleged that in 1924 the property upon, which defendants proposed to erect such buildings was placed in what is known as a residential district under the terms of the city zoning ordinance, which ordinance was amended in 1929 to permit the property .in question to be used for industrial purposes. A separate demurrer was filed on behalf of each defendant. The district court for Douglas county sustained the demurrers and plaintiffs have appealed.
*868We have carefully considered the record and find the same to be free from prejudicial error. The judgment of the district court is therefore
Affirmed.